DETAILED ACTION
This action is written in response to the remarks and amendments filed 7/7/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments. Additional arguments are also addressed below.
§101 – The Applicant argues that the combination of features in representative claim 1 amount to a practical application under step 2A and/or significantly more under step 2B of the §101 analysis.
The Examiner is not persuaded on either point. The recitation of a “collaborative cognition architecture” is not inherently a technological solution to the problem being addressed. Claim 1 still recites no non-trivial details on computer implementation of the recited method steps. Claim 1 seems to encompass, for example, a person sketching a workflow diagram for a social machine on a piece of paper. (E.g. consider the workflow diagrams in Kulkarni fig. 1.) The Examiner suggests that non-trivial detail pertaining to a graphical user interface for creating or modifying a social machine might amount to a practical application under step 2A.
Regarding the Applicant’s argument about the amended claim amounting to “significantly more” under step 2B, the Examiner is not persuaded, and addresses the newly added limitations in the §101 rejection infra.

Claim Rejections - 35 USC § 101
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below—as drafted—are each a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. (That is, other than reciting “wherein the steps are carried out by at least one computing device”, nothing in the claim element precludes the step from practically being performed in the mind.) Therefore, the claim recites a mental process.
“providing a collaborative cognition architecture for creating and hosting one or more social machines”;
“creating a social machine”; and
“generating one or more collaborative resolutions”.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is “carried out by at least one computing device”, this computing device is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Additionally, although the claim has been amended to recited “providing a collaborative cognition architecture”, this ‘architecture’ is still abstract. The Examiner suggests that further amendments to specific non-trivial graphical user interface elements pertaining to the creation of a social machine might amount to a practical application under step 2A.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that the described functionality must be “carried out by at least one computing device”. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 2360 (2014). Other additional element in claim 1 include:
“obtaining... a request to create a social machine” (insignificant pre-solution activity);
“outputting the one or more collaborative resolutions to at least one user” (insignificant post-solution activity, i.e. outputting results).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 13, 19, and 20, which recite a computer program product, a system, and a computer-implemented method, respectively, as well as to dependent claims 2-3, 5-12, 14-18, and 21. Taken alone, the additional elements of the dependent 
Dependent claims 2-3 and 5-7 each recite additional details about the “set of rules” that is generated in claim 1. These details are therefore details about the mental process being performed in claim 1. (Likewise for claims 14 and 16, which depend from independent claim 13.)
Dependent claims 8 and 9 each recite additional details about the algorithm that is generated in claim 1. These details are therefore details about the mental process being performed in claim 1. (Likewise for claim 15, which depends from independent claim 13.)
Dependent claims 10, 11, and 21 each recite details about the “systematic iteration” being performed in claim 1. These details are therefore details about the mental process being performed in claim 1. (Likewise for claims 17 and 18, which depend from independent claim 13.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Smart (primary reference) (Smart, Paul, Elena Simperl, and Nigel Shadbolt. "A taxonomic framework for social machines." Social collective intelligence. Springer, Cham, 2014. 51-85.)
Horvitz (US 2012/0005131 A1)
Huang (Huang, Eric, et al. "Toward automatic task design: A progress report." Proceedings of the ACM SIGKDD workshop on human computation. 2010. PP. 77-85.)
Khargharia (Khargharia, Bithika, Salim Hariri, and Mazin S. Yousif. "Autonomic power and performance management for computing systems." Cluster computing 11.2 (2008): 167-181.)
Kulkarni (Kulkarni, Anand, Matthew Can, and Björn Hartmann. "Collaboratively crowdsourcing workflows with Turkomatic." Proceedings of the ACM 2012 conference on computer supported cooperative work. 2012.)
Claims 1, 3, 5-6 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smart and Kulkarni.
Regarding claims 1, 13, and 19, Smart discloses a computer-implemented method, (and a related computer program product and system) the method comprising steps of:
creating a social machine for one or more collaborative tasks, wherein the social machine comprises (i) one or more human agents, (ii) one or more machine-based agents, (iii) at least one algorithm, and (iv) a set of rules prescribed for executing the one or more collaborative tasks;
P. 53: “Although there are a variety of views in the literature as to what actually constitutes a social machine, perhaps the most popular characterization is provided by Berners-Lee and Fischetti [3] in their book ‘Weaving the Web: The Original Design and Ultimate Destiny of the World Wide Web’:”(continued) “Real life is and must be full of all kinds of social constraint—the very processes from which society arises. Computers can help if we use them to create abstract social machines on the Web: processes in which the people do the creative work and the machine does the administration.” (Emphasis added, internal citations omitted.)
process is equivalent to the recited algorithm.
P. 82, table 6: “Task assignment policy” which “Specifies how tasks are assigned to users of the system”. This is equivalent to the recited “rule prescribed for executing the [tasks]”.
generating one or more collaborative resolutions for the one or more collaborative tasks by executing, in an automated fashion, the one or more collaborative tasks via implementation of the at least one algorithm... wherein the at least one algorithm facilitates, in accordance with the set of rules, systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents; and
P. 53: “Assuming that the notion of ‘creative work’ should be interpreted in terms of the generation of online content (e.g., uploading a photo or writing some text), then it seems that Berners-Lee and Fischetti’s understanding of social machines can be applied to many different kinds of Web-based systems. These include, for example, Wikipedia, Twitter, Facebook, YouTube, and Flickr.”
P. 55: “In particular, humans and machines are deemed to be jointly involved in the physical realization of processes: they are deemed to constitute part of the social machinery by which such processes are physically realized.”
See also pp. 82-83, table 6: Dimensions and characteristics for the category ‘participation and interaction’.
The Examiner notes that each of Wikipedia, Twitter, Facebook, YouTube, and Flickr are:
collaborative resolutions, in the sense that they rely upon a combination of human agents and machine-based agents to accomplish some goal (e.g.
executed in an automated fashion, because these systems are continuously online;
implemented in systematic iterations, because these systems are not taken offline whenever updates are implemented. (Both humans and machine-based agents are constantly performing work for the system. See also p. 82, table 6: “Control flow” “Indicates the order in which the tasks performed by multiple agencies are executed”.)
outputting the one or more collaborative resolutions to at least one user;
See p. 52, noting several existing social machines already operating in the real world: Wikipedia, Twitter, Facebook, YouTube, Flickr.
wherein the method is carried out by at least one computing device.
The Examiner notes that in the cases of Wikipedia, Twitter, Facebook, YouTube, and Flickr, the steps of “generating one or more collaborative resolutions” and “outputting the one or more collaborative resolutions” are carried out by at least one computing device.
Although Smart teaches “generating one or more collaborative resolutions” and “outputting the one or more collaborative resolutions” by a computing device, the step of “creating a social machine” seems to be carried out by humans. At the time of filing, it would have been obvious to a person of ordinary skill to automate this step so that it could be performed by a computer, because computers may be trained to performed this task (1) faster than humans, (2) with fewer errors than humans, and (3) at a lower marginal cost compared with humans. See also MPEP 2144.04(III) regarding automating a manual activity. Regarding independent claims 13 and 19, their additional limitations (i.e. a computer readable storage medium, and a memory and at least one processor, respectively) are inherent in the Smart disclosure.
Kulkarni discloses the following additional limitations which Smart does not seem to disclose explicitly:
providing a collaborative cognition architecture for creating and hosting one or more social machines;
Turkomatic (Figure 1) is a novel crowdsourcing tool that allows the crowd to collaboratively design and execute workflows in conjunction with a requester. Turkomatic accepts a requester’s specification of a broad objective, then asks workers on Amazon’s Mechanical Turk to determine how to structure workflows to achieve the objective. The requester is able to monitor and edit the resulting workflows as they are produced.” (Emphasis added.)
obtaining, by the collaborative cognition architecture, a request to create a social machine;
P. 1006, Requesting Work: “Requesters post new Turkomatic jobs through a natural-language web interface (Figure 1). Inspired by web search, it offers a single text box where the requesters specify what they want to accomplish.” See also fig. 1.
At the time of filing, it would have been obvious to a person of ordinary skill to implement a platform for formally defining relationships between tasks (or agents) and automating workflow creation (as taught by Kulkarni) on a social machine system (i.e. a system comprising human agents and machine agents) as described by Smart. This would provide at least three advantages. (1) It would enable users to create social machine designs that are persistent, reusable, and portable (because their parameters and metadata are stored on a machine). (2) Tasks could be easily visualized (see e.g. Kulkarni figs. 1 and 7). (3) Task assignment (or recruiting/requesting workers) can be automated, e.g. through the Mechanical Turk marketplace (see Kulkarni introduction). Both Kulkarni and Smart pertain to social machines.
Alternately, at the time of filing it would have been obvious to a person of ordinary skill to implement the collaborative crowdsourcing workflow system described in Kulkarni, and substitute machine agents for (human) workers where appropriate. Such substitutions are discussed in Smart:
P. 53: “Wikipedia bots,7 for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through 
Substitutions of this kind would enable system designers to accomplish tasks more quickly, less expensively, and more accurately due to the superior processing capabilities of computers (for many tasks).

Regarding claim 3, Smart discloses its further limitation wherein the set of rules comprises at least one of: one or more temporal constraints; [and one or more energy-related constraints.]
P. 57: “One issue concerns the temporal nature of processes and the implication this has for the lifetime of a social machine. Processes may clearly be of relatively short-lived duration or they may be somewhat more enduring. Inasmuch as social machines exist for the duration of the processes with which they are associated, it would seem likely that social machines have a fair amount of variability with respect to their longevity. It should be possible to encounter social machines that persist for relatively long periods of time (as in the case of temporally sustained, ongoing processes), as well as social machines whose existence is somewhat more fleeting and evanescent (as in the case of a social machine that supports social coordination in respect of a specific event—the organization of a birthday party, let’s say). Temporality plays a crucial role for several other properties of social machines captured by our taxonomic framework.”

Regarding claim 5, Kulkarni discloses its further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises the number of systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents.
P. 1011: “When requesters used workflow editing tools to guide the crowd’s efforts, tasks completed successfully. Intervention enabled requesters to provide feedback and to iterate on unsuccessful tasks. If a For complex work, it seems especially important for the requester to provide feedback. Manual intervention and editing of a crowd-generated workflow is an effective (if indirect) way to do so.”
(P. 1011 continued) “For example, requester instructions in our tasks were sometimes inadequate in expressing what a requester actually wanted. In an essay-writing task, when crowd workers submitted solutions to individual paragraphs that were clearly copied from Wikipedia, we used Turkomatic’s editing interface to modify the task instructions (asking not to copy text from another source) and reissue the task. Improving task instructions in response to the crowd’s initial failed attempts can be seen as an application of iterative design to crowd programming.” (Emphasis added.)
Although Kulkarni does not seem to specify a fixed number of iterations, it would have been obvious at the time of filing for a skilled computer scientist—faced with iteration that is not specifically bounded, as set forth by Kulkarni—to do so. Such a choice would have been necessary to bound the project timeline and project expenses. Additionally, the Examiner takes Official notice that “for loops” were known at the time of filing as an elementary technique in computer sciences to implement iterations for a fixed number of instances. Such loops could have been used to implement the techniques described by Kulkarni as described above.

Regarding claim 6, Smart discloses its further limitation wherein the set of rules comprises a defined set of human agent qualifications.
P. 81, table 4: Human ability “Specifies the nature of the primary human ability that is required as part of the process”. Also p. 78, table 1: Human ability.

Regarding claim 9, Smart discloses its further limitation wherein the at least one algorithm comprises at least one prescriptive algorithm.
P. 53: “Wikipedia bots, for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33].” In other words, the described bots are equivalent to an algorithm for accomplishing a prescribed task, namely detecting and remedying vandalized Wikipedia pages.

Regarding claim 10, Smart discloses its further limitation wherein said executing comprises implementing, via the at least one algorithm, one or more game theoretic approaches.
P. 80, table, "Reward type" and "Reward variability". The Examiner interprets “game theoretic approach” according to its plain meaning as encompassing any technique that applies strategic interaction among rational decision-makers, e.g. by incorporating variable rewards as part of the motivation for human agents.

Regarding claims 11 and 17, Kulkarni discloses their further limitation which Smart does not seem to disclose explicitly wherein the systematic iterations of collaboration comprise one or more instances of collaborative learning through peer influence within the social machine.
P. 1003: “Preparing complex jobs for crowdsourcing marketplaces requires careful attention to workflow design, the process of decomposing jobs into multiple tasks, which are solved by multiple workers. Can the crowd help design such workflows? This paper presents Turkomatic, a tool that recruits crowd workers to aid requesters in planning and solving complex jobs. While workers decompose and solve tasks, requesters can view the status of worker-designed workflows in real time; intervene to change tasks and solutions; and request new solutions to subtasks from the crowd.”

At the time of filing, it would have been obvious to a person of ordinary skill to use collaborative to crowdsource task design (as taught by Kulkarni) within a social machine system (as illustrated by Smart) because this would provide a way for the social machine to solve a variety of problems with minimal human intervention. Both disclosures pertain to social machines.

Regarding claim 12, Kulkarni discloses its further limitation which Smart does not seem to disclose explicitly wherein the systematic iterations of collaboration comprise one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine.
P. 1012, conclusion: “However, the one-size-fits-all model of Turkomatic trades off simplicity of use for runtime supervision: workflows can be generated without exhaustive planning, but require requester monitoring at runtime to guarantee quality of results.”
The obviousness analysis of claim 11 applies equally here.

Regarding claim 14, Smart discloses its further limitation wherein the set of rules comprises at least one of (i) one or more memory constraints, (ii) one or more temporal constraints, and (iii) one or more energy-related constraints. (Emphasis added.)
P. 57: “One issue concerns the temporal nature of processes and the implication this has for the lifetime of a social machine. Processes may clearly be of relatively short-lived duration or they may be somewhat more enduring. Inasmuch as social machines exist for the duration of the processes with which they are associated, it would seem likely that social machines have a fair amount of variability with respect to their longevity. It should be possible to encounter social machines that 

Regarding claim 15, Smart discloses its further limitation wherein the at least one algorithm comprises at least one of (i) a predictive algorithm and (ii) a prescriptive algorithm. (Emphasis added.)
P. 53: “Wikipedia bots, for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to perform tasks that not so long ago were exclusively tackled through manual work and human insight, for instance, to detect and remedy deliberate attempts to vandalize Wikipedia articles [33].” In other words, the described bots are equivalent to an algorithm for accomplishing a prescribed task, namely detecting and remedying vandalized Wikipedia pages.

Regarding claim 16, Smart discloses its further limitation wherein the set of rules comprises at least one of (i) a defined set of human agent qualifications and (ii) a defined set of machine-based agent qualifications. (Emphasis added.)
P. 81, table 4: Human ability “Specifies the nature of the primary human ability that is required as part of the process”. Also p. 78, table 1: Human ability.

Regarding claim 18, Kulkarni discloses its further limitation wherein the systematic iterations of collaboration comprise one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine.

The obviousness analysis of claim 11 applies equally here.

Regarding claim 20, Smart discloses a computer-implemented method, the method comprising: ...
creating the social machine for one or more collaborative tasks... wherein the social machine... comprises (i) one or more human agents, (ii) one or more machine-based agents, and (iii) a set of rules prescribed for executing the one or more collaborative tasks;
P. 53: “Although there are a variety of views in the literature as to what actually constitutes a social machine, perhaps the most popular characterization is provided by Berners-Lee and Fischetti [3] in their book ‘Weaving the Web: The Original Design and Ultimate Destiny of the World Wide Web’:”(continued) “Real life is and must be full of all kinds of social constraint—the very processes from which society arises. Computers can help if we use them to create abstract social machines on the Web: processes in which the people do the creative work and the machine does the administration.” (Emphasis added, internal citations omitted.)
P. 82, table 6: “Task assignment policy” which “Specifies how tasks are assigned to users of the system”. This is equivalent to the recited “rule prescribed for executing the [tasks]”.
Page 32 of 34P201806322US01executing, in an automated fashion, the one or more collaborative tasks via implementation of systematic iterations of collaboration among (i) the one or more human agents and (ii) the one or more machine-based agents... wherein the systematic iterations of collaboration comprise: ...
P. 53: “Assuming that the notion of ‘creative work’ should be interpreted in terms of the generation of online content (e.g., uploading a photo or writing some text), then it seems that Berners-Lee and Fischetti’s understanding of social machines can be applied to many different kinds of Web-based systems. These include, for example, Wikipedia, Twitter, Facebook, YouTube, and Flickr.”
jointly involved in the physical realization of processes: they are deemed to constitute part of the social machinery by which such processes are physically realized.”
See also pp. 82-83, table 6: Dimensions and characteristics for the category ‘participation and interaction’.
The Examiner notes that each of Wikipedia, Twitter, Facebook, YouTube, and Flickr are:
collaborative resolutions, in the sense that they rely upon a combination of human agents and machine-based agents to accomplish some goal (e.g. creating and labeling a corpus of videos in the case of YouTube);
executed in an automated fashion, because these systems are continuously online;
implemented in systematic iterations, because these systems are not taken offline whenever updates are implemented. (Both humans and machine-based agents are constantly performing work for the system. See also p. 82, table 6: “Control flow” “Indicates the order in which the tasks performed by multiple agencies are executed”.)
outputting the span of collaborative opinion to at least one user;
See p. 52, noting several existing social machines already operating in the real world: Wikipedia, Twitter, Facebook, YouTube, Flickr.
wherein the steps are carried out by at least one computing device.
The Examiner notes that in the cases of Wikipedia, Twitter, Facebook, YouTube, and Flickr, the steps of “generating one or more collaborative resolutions” and “outputting the one or more collaborative resolutions” are carried out by at least one computing device.
Kulkarni discloses the following further limitations which Smart does not seem to disclose explicitly:
providing a collaborative cognition architecture for creating and hosting one or more social machines;
P. 1004, first full paragraph: “We propose that the responsibility for workflow design can be shared between the crowd and the requester. Turkomatic (Figure 1) is a novel crowdsourcing tool that allows the crowd to collaboratively design and execute workflows in conjunction with a requester. Turkomatic accepts a requester’s specification of a broad objective, then asks workers on Amazon’s Mechanical Turk to determine how to structure workflows to achieve the objective. The requester is able to monitor and edit the resulting workflows as they are produced.” (Emphasis added.)
obtaining, by the collaborative cognition architecture, a request to create a social machine; ...
P. 1006, Requesting Work: “Requesters post new Turkomatic jobs through a natural-language web interface (Figure 1). Inspired by web search, it offers a single text box where the requesters specify what they want to accomplish.” See also fig. 1.
a first iteration comprising an initial opinion attributed to each agent in the social machine; and
[See iterations in cited passage below.]
one or more subsequent iterations comprising one or more revised opinions attributed to each agent in the social machine, wherein each of the revised opinions is based on at least one of (i) one or more instances of collaborative learning through peer influence within the social machine and (ii) one or more instances of online intrinsic learning via one or more observed signals from at least one online source external to the social machine;
P. 1011: “When requesters used workflow editing tools to guide the crowd’s efforts, tasks completed successfully. Intervention enabled requesters to provide feedback and to iterate on unsuccessful tasks. If a workflow is executed without input from the requester (unsupervised), workers must design plans or create content with only a limited understanding of the requester’s intent or preferences. This is in striking contrast to the traditional model of design where designer and clients to converge on a solution through repeated iteration. For complex work, it seems especially important for the requester to provide feedback. Manual intervention and editing of a crowd-generated workflow is an effective (if indirect) way to do so.”
(P. 1011 continued) “For example, requester instructions in our tasks were sometimes inadequate in expressing what a requester actually wanted. In an essay-writing task, when crowd workers submitted solutions to individual paragraphs that were clearly copied from Wikipedia, we used Turkomatic’s editing interface to modify the task instructions (asking not to copy text from another source) and reissue the task. Improving task instructions in response to the crowd’s initial failed attempts can be seen as an application of iterative design to crowd programming.” (Emphasis added.)
generating a span of collaborative opinion for the one or more collaborative tasks based at least in part on the systematic iterations of collaboration; and
[See iterative collaboration in passage cited above.]
The obviousness analysis of claim 1 applies equally here.

Regarding claim 21, Kulkarni discloses its further limitation wherein the systematic iterations of collaboration comprise at least one instance of a given one of the one or more machine-based agents learning information used by at least one of: another one of the one or more machine-based agents and one of the one or more human agents, wherein the given machine-based agent subsequently uses the learned information in the systematic iterations of collaborations.
P. 1003, last paragraph: “Absent formal design methodologies, requesters commonly rely on an iterative process to construct good workflows. Requesters guess at a viable workflow, implement all of its steps as software that interfaces with a crowd platform, test it live with workers, identify points of failure, then iterate and modify the workflow.”P. 1009, Successful Planning: “In some cases, groups of workers broke down tasks in line with requester intentions, and this was sustained over multiple iterations. For two writing tasks taken from sample SAT essay questions, Turkomatic produced coherent essays with reasonable arguments (Figure 9A – here the task tree has two levels of serial subdivision; each division split the original task into three subtasks).”See also discussions of recursive task division, e.g. at p. 1004, second full paragraph.
Although Kulkarni discloses systematic iteration among human workers, Smart discloses a technique of using machine agents as substitutes for human workers where appropriate:
P. 53: “Wikipedia bots,7 for example, engage in automated processes that are essential to the ways in which Wikipedia content is managed. In some instances, they use advanced machine learning techniques to 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smart, Kulkarni, and Khargharia.
Regarding claim 2, Khargharia discloses the following further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises one or more memory constraints.
P. 172, first col.: “The framework consists of the Managed System (MS) which is the high-performance datacenter and Autonomic Power and Performance Manager (APPM). The MS can be logically organized into three distinguishable hierarchies (refer Fig. 2) (i) cluster level, where the whole data center is modeled as collection of networked clusters (ii) server level, where each cluster is modeled as a collection of networked servers and (iii) device level, where each server is modeled as a collection of networked devices.”
P. 172, second col.: “Device-level APPM: This APPM is responsible for power/performance management at the lowest level in the hierarchy comprising of individual devices such as the processor, memory, network, disk etc. within a server.”
Also p. 170, sec. 4.2.1: “This port defines the policies and rules that must be enforced to govern the operations of the MS as well as its interactions with other MSs.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique disclosed by Khargharia for autonomic resource (memory) management in a social machine system (Smart/Kulkarni) because resource management is essential to avoiding resource overload/overuse, and can be used to ensure efficiency and avoid system downtime. Autonomic resource management enables this task to be performed without constant human monitoring.

Regarding claim 3, (alternate rejection) Khargharia discloses the following further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises at least one of [one or more temporal constraints]; and one or more energy-related constraints.
P. 172, first col.: “The framework consists of the Managed System (MS) which is the high-performance datacenter and Autonomic Power and Performance Manager (APPM). The MS can be logically organized into three distinguishable hierarchies (refer Fig. 2) (i) cluster level, where the whole data center is modeled as collection of networked clusters (ii) server level, where each cluster is modeled as a collection of networked servers and (iii) device level, where each server is modeled as a collection of networked devices.” (Emphasis added.)
P. 172, second col.: “Device-level APPM: This APPM is responsible for power/performance management at the lowest level in the hierarchy comprising of individual devices such as the processor, memory, network, disk etc. within a server.” (Emphasis added.)
Also p. 170, sec. 4.2.1: “This port defines the policies and rules that must be enforced to govern the operations of the MS as well as its interactions with other MSs.” (Emphasis added.)
The obviousness analysis of claim 2 applies equally here.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smart and Horvitz.
Regarding claim 7, Horvitz discloses its further limitation which Smart does not seem to disclose explicitly wherein the set of rules comprises a defined set of machine-based agent qualifications.
[0016] the computer-based resources 106 may include any suitable number of computers and any suitable number of task Solving modules. For example, different task solving modules may solve different tasks or different aspects of a given task.
At the time of filing, it would have been obvious to a person of ordinary skill to choose a machine-based agent which is qualified for a particular task (as taught by Horvitz) in a social machine with a particular purpose in mind. Both Smart and Horvitz pertain to social machines.

Regarding claim 8, Horvitz discloses its further limitation which Smart does not seem to disclose explicitly wherein the at least one algorithm comprises at least one predictive algorithm.
[0013] Predictive models include methods for folding together human contributions. Such as Voting with machine computation, such as automated visual analyses, as well as the routing of tasks to people based on prior performance and interests.
Also [0011]: “Some embodiments may utilize a first machine-based model to combine human Votes along with predictive output of a machined-based probabilistic model to assign a probability that an item is in a particular class of item, or more generally, to refine a probability distribution over classes of the item.”
At the time of filing, it would have been obvious to a person of ordinary skill to include machine-based agents capable of performing predictive tasks (as taught by Horvitz) in a social machine (such as those illustrated by Smart) because machine-based agents tend to perform predictive tasks very well compared to humans (i.e. they’re fast, accurate, and operate at a low marginal cost). Both disclosures pertain to social machines.

Regarding claim 15, (alternate rejection) Horvitz discloses its further limitation wherein the at least one algorithm comprises at least one of (i) a predictive algorithm and (ii) a prescriptive algorithm. (Emphasis added.)
[0013] Predictive models include methods for folding together human contributions. Such as Voting with machine computation, such as 
Also [0011]: “Some embodiments may utilize a first machine-based model to combine human Votes along with predictive output of a machined-based probabilistic model to assign a probability that an item is in a particular class of item, or more generally, to refine a probability distribution over classes of the item.”
The obviousness analysis of claim 8 applies equally here.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124